DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on September 3, 2021 is acknowledged.  The traversal is on the ground(s) that “claim 1 is a generic linking claim…as it covers all the species that Examiner identifies at least because claim 2, which states that the apparel claimed in claim 1 is one of a sock and an insole, indicates that the apparel claimed in claim 1 could be either a sock or an insole.  This is not found persuasive because the Election of Species requirement is based on the embodiments disclosed in the Specification, not based solely on the claims.  The search for the sock embodiment would take place in a sock/stocking/hosiery classification set, and the search for the insole embodiment would take place in an insole/footwear sole classification set, wherein a search for both embodiments would be unduly burdensome on the Examiner.  Examiner further notes that the embodiments are differentiated by Applicant in the Specification (Para. 0066), which states “an advantageous aspect of the article is that the article can be worn by the user inside a conventional sock”, wherein “the article” is in reference to the wearable insole embodiment.  While the searches of the identified species may overlap, the overall search would be seriously burdensome because Examiner would need to search for each distinct invention or variation. Furthermore, the search is only part of the examination process, and MPEP § 803 states "[i]f the search and examination of all the claims in an application can be .
The requirement is still deemed proper and is therefore made FINAL.  
Examiner reminds Applicant that upon allowance of any claim generic to both the elected and non-elected species, the non-elected species will be considered for rejoinder.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 112 (Figs. 1 and 3).  Examiner notes that Para. 0060 of the Specification recites “a plurality of cushions 108-114”, wherein 112 falls within the range.  However, the range also includes the numerals 109, 111 and 113.  The Drawings do not include any reference numerals of 109, 111 or 113.  Therefore, Applicant is suggested to specifically define reference numeral 112 in the Specification with an identifying term, and is suggested to clarify that only even numerals within the range of 108-114 are being assigned, or remove the range altogether.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains two instances of the legal phrase “comprises”.  Correction is required.  See MPEP § 608.01(b).  Examiner suggests reciting “includes” instead of “comprises” in the Abstract language.
Claim Objections
Claims 1, 3, 5, 7, 9, 18 and 19 are objected to because of the following informalities:
Claim 1, line 4: “a foot” should be amended to recite “a foot of the user”
Claim 1, line 7: “feet ailments” should be amended to recite “foot ailments”
Claim 3, line 1: “the plurality of cushions include” should be amended to recite “the plurality of cushions includes”
Claim 5, line 1: “the plurality of cushions include” should be amended to recite “the plurality of cushions includes”
Claim 5, line 2: “the base of apparel” should be amended to recite “the base of the apparel”
Claim 5, lines 2-3: “which location” should be amended to recite “wherein the location”
Claim 7, line 1: “the plurality of cushions include” should be amended to recite “the plurality of cushions further includes” (i.e. since claim 1 implies that there must be two cushions by reciting “a plurality”, the recitation that the plurality of cushions includes a third cushion is not found technically indefinite)
Claim 7, line 3: “which location” should be amended to recite “wherein the location”
Claim 9, line 3: “which location” should be amended to recite “wherein the location”
Claim 9, line 3: “the toes of the user” should be amended to recite “toes of the user”
Claim 18, line 4: “a foot” should be amended to recite “a foot of the user”
Claim 18, line 7: “feet ailments” should be amended to recite “foot ailments”
Claim 18, lines 15-16: “the base of apparel” should be amended to recite “the base of the apparel”
Claim 18, line 16: “which location” should be amended to recite “wherein the second cushion location”
Claim 18, lines 19-20: “which location” should be amended to recite “wherein the third cushion location”
Claim 18, lines 23-24: “which location” should be amended to recite “wherein the fourth cushion location”
Claim 18, line 24: “the toes of the user” should be amended to recite “toes of the user”
Claims 18 and 19 do not end with a period.  Applicant should add a period at the end of each claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 13 and 18 (and claims 6, 8, 19 and 20 at least due to dependency from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant recites “the sock”, which lacks antecedent basis in the claims.  It appears “the sock” should recite “the apparel”, since the preamble of claims 1 and 5 refers to an “apparel”.  Correction is required.
Regarding claim 8, Applicant recites the exact same subject matter as recited in dependent claim 6.  It appears as though perhaps claim 8 should depend from claim 7 and recite “[t]he apparel according to claim 7, wherein the third cushion has varying thickness and density”.  Correction is required.  For purposes of examination, the claim will be interpreted in both manners (i.e. as recited and as suggested for correction above).  Applicant is advised that should claim 6 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claim 9, Applicant recites “the plurality of cushions include a fourth cushion”.  In claim 1, from which claim 9 depends, the plurality of cushions is only recited as being “a plurality” without specifying any quantity in the plurality.  Since “plurality” can only be definitely inferred to have “at least two”, then the reference to a “fourth” cushion would be confusing, as no “third” cushion has been recited up to this point in the claim dependency of claim 9.  Correction is required.  Examiner generally suggests stacking the dependency of the claims so that the “second”, “third”, and “fourth” cushions are positively recited after the “first” cushion.  Alternatively, Applicant may refer to the individual cushions by non-sequential terminology, such as calling the first cushion (in claim 3) a “heel cushion”, the second cushion (in claim 5) a “longitudinal arch cushion”, the third cushion (in claim 7) a “metatarsal cushion”, and the fourth cushion (in claim 9) a “toe cushion”.
Regarding claim 13, Applicant further defines the “foam material” of claim 12 to be a “low resilience polyurethane foam”.  However, claim 12 recites that the cushions are made of “at least one of a thick yarn, a foam material, and a gel material”.  Therefore, it is unclear whether claim 13 is attempting to require that the cushions are a foam material, or is merely requiring that, in the even the cushions are a foam material, then they must be made of a low resilience polyurethane foam (i.e. if the cushions in the prior art are a thick yarn or a gel material, claim 13 would not actually require that the cushions are low resilience polyurethane foam, in the prior art.  Correction is required.  For purposes of examination, claim 13 is being interpreted as “wherein the cushions are made of the foam material, wherein the foam material is low resilience polyurethane foam”.
Regarding claim 18, Applicant recites “the sock”, which lacks antecedent basis in the claim.  It appears “the sock” should recite “the apparel”, since the preamble of claim 18 refers to an “apparel”.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7 and 11-13 (claims 5 and 13 as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alston (US 2014/0230131).
Regarding independent claim 1, Alston discloses an apparel (trouser socks #300/300’) comprising: a foot accommodating region (see Fig. 7; the region shaped like a foot is the foot accommodating region; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or that comes in contact with a user's sole when a foot [of the user] is inserted within the foot accommodating region (see Fig. 7; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentably distinguishing sense), the base comprising a plurality of cushioning elements (#321/322/323) configured to cushion a plurality of locations on the sole for relieving effects of one or more [foot] ailments (Para. 0039 describes cushioning materials that can be used, all of which are capable of relieving effects of one or more hypothetical foot ailments).
Regarding claim 2, Alston discloses that the apparel is one of a sock and a wearable insole (“trouser sock”).
Regarding claim 3, Alston discloses that the plurality of cushions include[s] a first cushion (#323) configured on the base at a location in the foot accommodating region of the apparel (see Fig. 7) that overlaps with a heel of the user when the apparel is worn by the user (see Fig. 7; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentably distinguishing sense; see Para. 0042).
Regarding claim 5, Alston discloses that the plurality of cushions include[s] a second cushion (#322) configured on the base at a location on the base of [the] apparel (see Fig. 7), [wherein the] location overlaps with a longitudinal arch of the foot when the sock is worn by the user (see Fig. 7; Examiner notes that the emphasized/italicized 
Regarding claim 7, Alston discloses that the plurality of cushions [further] include[s] a third cushion (#321), wherein the third cushion is a metatarsal pad configured at a location on the base of the apparel (see Fig. 7), [wherein the] location overlaps with a first metatarsal of the foot when the apparel is worn by the user (see Fig. 7; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentably distinguishing sense; see Para. 0042).
Regarding claim 11, Alston discloses that the apparel further comprises a calf accommodating region (see Fig. 7; the region that is above the foot region is a calf region) configured to compress fit on a calf of the user (depending on the size of the anatomy of the hypothetical user’s calf, the calf region is capable of providing a compress fit thereon (i.e. if the size of the hypothetical calf is larger in circumference than the at-rest circumference of the calf region, then compression will occur), wherein the calf accommodating region extends from the foot accommodating region (see Fig. 7).
Regarding claim 12, Alston discloses that the plurality of cushions are made of at least one of a thick yarn, a foam material, and a gel material (memory foam, gel materials are disclosed in Para. 0039).
Regarding claim 13, Alston discloses that [the cushions are made of the foam material, wherein] the foam material is low resilience polyurethane foam (Applicant identifies “memory foam” as a type of low resilience polyurethane foam, in Para. 0065 of .
Claims 1-3 and 9-13 (claims 9 and 13 as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins (US 2017/0164661).
Regarding independent claim 1, Hawkins discloses an apparel (sock assembly #10 is an apparel item) comprising: a foot accommodating region (foot portion #18 is a foot accommodating region; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), wherein the foot accommodating region comprises: a base (the material that forms the sock #12 is a base) that comes in contact with a user's sole when a foot [of the user] is inserted within the foot accommodating region (the sock is capable of directly contacting a user’s sole of their foot when inserted therein; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentably distinguishing sense), the base comprising a plurality of cushioning elements (cushions #32) configured to cushion a plurality of locations on the sole for relieving effects of one or more [foot] ailments (see Figs. 1-3 and 5; Examiner notes that the cushions are at least capable of relieving hypothetical effects of one or more hypothetical foot ailments of the user).
Regarding claim 2, Hawkins discloses that the apparel is one of a sock and a wearable insole (title of Hawkins is “cushioned sock assembly” (i.e. it is a sock)).
that overlaps with a heel of the user when the apparel is worn by the user (it is a “heel” cushion, and is at least capable of overlapping with a heel of a hypothetical user, when the sock is worn).
Regarding claim 9, Hawkins discloses that the plurality of cushions include a fourth cushion (see the 35 U.S.C. 112(b) rejection of claim 9 above, wherein “fourth” is being interpreted as “toe cushion”, since first and second cushions are not positively recited in claims 1 or 9 prior to the positive recitation of “fourth cushion”, and claim 9 does not depend from either earlier dependent claim that positively recites the first, second or third cushions), wherein the fourth cushion is a toe buttress configured at a location on the base of the apparel (toe cushion #34), [wherein the] location overlaps with the toes of the user when the apparel is worn by the user (Paras. 0014-0015 of Hawkins; see Figs. 1-3 and 5 of Hawkins, which show toe cushion #34 to be in the vicinity of capability of overlapping a hypothetical set of toes of the user, when worn).
Regarding claim 10, Hawkins discloses that the plurality of cushions are configured on an inner side of the base (cushions #32 are positioned on the inner surface of the sock #12 (i.e. the fabric that forms the sock is the base); Para. 0013) and come in direct contact with the foot of the user when the foot is inserted in the foot accommodating region (the cushions are capable of directly contacting a hypothetical foot upon it being inserted into the foot accommodating region).
Regarding claim 11, Hawkins discloses that the apparel further comprises a calf accommodating region (leg portion #16 is a calf accommodating region; Figs. 1-3) configured to compress fit on a calf of the user (depending on the size of the anatomy of the hypothetical user’s calf, the leg portion is capable of providing a compress fit thereon (i.e. if the size of the hypothetical calf is larger in circumference than the at-rest circumference of the leg portion, then compression will occur), wherein the calf accommodating region extends from the foot accommodating region (see Figs. 1-3, wherein the sock is consistently formed from the foot accommodating region through the calf accommodating region).
Regarding claim 12, Hawkins discloses that the plurality of cushions are made of at least one of a thick yarn, a foam material, and a gel material (Para. 0013 teaches “memory foam” can be used to form the cushions #32).
Regarding claim 13, Hawkins discloses that [the cushions are made of the foam material, wherein] the foam material is low resilience polyurethane foam (Applicant identifies “memory foam” as a type of low resilience polyurethane foam, in Para. 0065 of their Specification, so the “memory foam” of Hawkins is deemed to meet this limitation of the claim).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 8 (claims 6 and 8 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Alston as applied to claims 1, 3 (regarding claim 4) and 5 (regarding claims 6 and 8) above, and further in view of Manning, II et al. (hereinafter “Manning”) (US 2009/0205097).
Regarding claim 4, Alston teaches all the limitations of claims 1 and 3, as set forth above.  Regarding claims 6 and 8, Alston teaches all the limitations of claims 1 and 5, as set forth above.  Alston teaches that the cushions have varying thicknesses (see Fig. 4, which shows the cushion sections to vary in thickness; while Fig. 7 is the embodiment being relied upon, Para. 0046 of Alston states that the cushions of trouser sock #300 are identical in construction as the sock #100), but is silent to the cushions having varying densities.  However, Alston does state that “different forms and density of memory foam” can be used (Para. 0009 of Alston).
Manning teaches a sock with padding, wherein the padding can be formed of layers, each layer being of different density and compressibility to accommodate the forces reacted from blows to the pad during use (see Abstract of Manning).
Alston and Manning teach analogous inventions in the field of socks with padding.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the multi-layer, multiple density padding design of Manning as the material of choice for the cushion sections of Alston in order to provide improved capability to accommodate forces and blows that the pad encounters during use, as taught by Manning, as noted above.  As a result of the modification, the cushions would have varying density via the multiple layers of different density padding material incorporated into Alston via Manning, including the first cushion (i.e. in the heel #323; as required by claim 4) and the second cushion (i.e. in the arch #322; as required by claims 6 and 8).
Claim 9, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Alston as applied to claim 1 above, and further in view of Burgio (USPN 2,724,382).
Regarding claim 9, Alston teaches all the limitations of claim 1, as set forth above.  Alston is silent to there being a fourth cushion, wherein the fourth cushion is a toe buttress configured at a location on the base of the apparel, [wherein the] location overlaps with the toes of the user when the apparel is worn by the user.
Burgio teaches a cushioning device for use in a sock (Col. 1, Lines 24-26 of Burgio), wherein the cushion includes a tear-drop-shaped toe buttressing pad #1 (Col. 1, Lines 18-26 and 38-45 of Burgio).  The Burgio toe pad is designed to absorb foot and body shock and assist in improving posture and gait of the wearer (Col. 1, Lines 43-45 of Burgio).
Alston and Burgio teach analogous inventions in the field of foot cushioning.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added a tear-drop shaped toe buttress pad to the toe region of the sock of Alston, as taught by Burgio, in order to improve the capability to absorb foot and body shock and assist in improving posture and gait of the wearer (Col. 1, Lines 43-45 of Burgio).  As a result of the modification, there would be a fourth cushion wherein the fourth cushion is a toe buttress configured at a location on the base of the apparel, wherein the location overlaps with the toes of the user when the apparel is worn by the user.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alston as applied to claim 1 above, and further in view of Hawkins.
garding claim 10, Alston teaches all the limitations of claim 1, as set forth above.  Alston suggests that the plurality of cushions are configured on an inner side of the base and come in direct contact with the foot of the user when the foot is inserted in the foot accommodating region.  However, Alston does not explicitly and clearly teach that the cushion is disposed between the material of the sock and the user’s foot, when the foot is in the sock, and it cannot be determined whether Alston’s statement—“The cushion sections 21, 22, 23 can be sewn to the inner layer 12 or attached by other suitable means such as knitting or weaving.  Alternatively, the cushion sections 21, 22, 23 can be attached using a stamping method.  Each cushion section 21, 22, 23 can include a fabric pouch containing the support gel, and the fabric pouch can be attached to the inner layer 12.” (Para. 0040 of Alston)—is indicative that the cushions are disposed between the inner layer 12 and the user’s foot, when worn.
Hawkins teaches a sock that includes cushions arranged on an inner surface of the sock, as explained above (cushions #32 are positioned on the inner surface of the sock #12 (Para. 0013 of Hawkins)).
Alston and Hawkins teach analogous inventions in the field of socks with cushion padding.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have arranged the cushions #321/322/323 of Alston on the inner surface of the sock thereof, in order to place the cushioning material into close contact with the user’s foot at the desired locations (i.e. heel, arch and metatarsal areas) to improve the padding behavior relative to those areas of the foot of the user.  As a result of the modification, the cushions would be .
Claims 18 and 20, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Alston in view of Hawkins and Burgio.
Regarding independent claim 18, Alston discloses an apparel (trouser socks #300/300’) comprising: a foot accommodating region (see Fig. 7; the region shaped like a foot is the foot accommodating region; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), wherein the foot accommodating region comprises: a base (material of the sock is a base, formed of a fabric including nylon and spandex (Para. 0039)) that comes in contact with a user's sole when a foot [of the user] is inserted within the foot accommodating region (see Fig. 7; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentably distinguishing sense), the base comprising a plurality of cushioning elements (#321/322/323) configured to cushion a plurality of locations on the sole for relieving effects of one or more [foot] ailments (Para. 0039 describes cushioning materials that can be used, all of which are capable of relieving effects of one or more hypothetical foot ailments), the plurality of cushions include: a first cushion (#323) configured on the base at a location in the foot accommodating region of the apparel (see Fig. 7) that overlaps with a heel of the user when the apparel is worn by the user (see Fig. 7; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentably distinguishing [wherein the] location overlaps with a longitudinal arch of the foot when the sock is worn by the user (see Fig. 7; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentably distinguishing sense; see Para. 0042); a third cushion (#321), wherein the third cushion is a metatarsal pad configured at a location on the base of the apparel (see Fig. 7), [wherein the] location overlaps with a first metatarsal of the foot when the apparel is worn by the user (see Fig. 7; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentably distinguishing sense; see Para. 0042); and a calf accommodating region (see Fig. 7; the region that is above the foot region is a calf region) configured to compress fit on a calf of the user (depending on the size of the anatomy of the hypothetical user’s calf, the calf region is capable of providing a compress fit thereon (i.e. if the size of the hypothetical calf is larger in circumference than the at-rest circumference of the calf region, then compression will occur), wherein the calf accommodating region extends from the foot accommodating region (see Fig. 7).  Alston suggests that the plurality of cushions are configured on an inner side of the base and come in direct contact with the foot of the user when the foot is inserted in the foot accommodating region.  However, Alston does not explicitly and clearly teach that the cushion is disposed between the material of the sock and the user’s foot, when the foot is in the sock, and it cannot be determined whether Alston’s statement—“The cushion sections 21, 22, 23 can be sewn to the inner layer 12 or attached by other suitable means such as knitting or weaving.  Alternatively, the cushion sections 21, 22, 23 can be attached using a stamping method.  Each cushion section 21, 22, 23 can include a fabric pouch containing the support gel, and the fabric pouch can be attached to the inner layer 12.” (Para. 0040 of Alston)—is indicative that the cushions are disposed between the inner layer 12 and the user’s foot, when worn. Alston is silent to there being a fourth cushion, wherein the fourth cushion is a toe buttress configured at a location on the base of the apparel, [wherein the] location overlaps with the toes of the user when the apparel is worn by the user.
As noted above, Hawkins teaches a sock that includes cushions arranged on an inner surface of the sock, as explained above (cushions #32 are positioned on the inner surface of the sock #12 (Para. 0013 of Hawkins)).
As noted above, Burgio teaches a cushioning device for use in a sock (Col. 1, Lines 24-26 of Burgio), wherein the cushion includes a tear-drop-shaped toe buttressing pad #1 (Col. 1, Lines 18-26 and 38-45 of Burgio).  The Burgio toe pad is designed to absorb foot and body shock and assist in improving posture and gait of the wearer (Col. 1, Lines 43-45 of Burgio).
Alston and Hawkins teach analogous inventions in the field of socks with cushion padding.  Alston and Burgio teach analogous inventions in the field of foot cushioning.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have arranged the cushions #321/322/323 of Alston on the inner surface of the sock thereof, in order to place the cushioning material into close contact with the user’s foot at the desired locations (i.e. heel, arch and metatarsal areas) to improve the padding behavior relative to those areas of the foot of the user.  As a result of the modification, the cushions would be configured on an inner 
Regarding claim 20, the modified sock of Alston (i.e. Alston in view of Hawkins and Burgio, as explained above with respect to independent claim 18) is disclosed to teach all the limitations of claim 18, as set forth above, and further teaches that the plurality of cushions are made of at least one of a thick yarn, a foam material, and a gel material (memory foam, gel materials are disclosed in Para. 0039 of Alston).
Claim 19, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Alston in view of Hawkins and Burgio as applied to claim 18 above, and further in view of Manning.
Regarding claim 19, the modified sock of Alston (i.e. Alston in view of Hawkins and Burgio, as explained above with respect to independent claim 18) is disclosed to teach all the limitations of claim 18, as set forth above.  Modified Alston teaches that the first, second, third, and fourth cushions have varying thickness (see Fig. 4, which shows the cushion sections to vary in thickness; while Fig. 7 is the embodiment being relied upon, Para. 0046 of Alston states that the cushions of trouser sock #300 are identical in 
As noted above, Manning teaches a sock with padding, wherein the padding can be formed of layers, each layer being of different density and compressibility to accommodate the forces reacted from blows to the pad during use (see Abstract of Manning).
Modified Alston and Manning teach analogous inventions in the field of socks with padding.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the multi-layer, multiple density padding design of Manning as the material of choice for all of the cushion sections of modified Alston in order to provide improved capability to accommodate forces and blows that the pad encounters during use, as taught by Manning, as noted above.  As a result of the modification, the four cushions would have varying density via the multiple layers of different density padding material incorporated into modified Alston via Manning, including the first cushion (i.e. in the heel #323), the second cushion (i.e. in the arch #322), the third cushion (i.e. in metatarsal area #321), and the fourth cushion (i.e. toe buttress added from Burgio into Alston).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: FR 2,848,071 A1 is a sock with interior foam pads; US 2013/0145521 is a sock with interior cushion pads; US 2020/0305516 is a sock with foot pads
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732